          Case 5:20-cv-00109-D Document 15 Filed 06/02/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 THOMAS CARMICHAEL,                          )
                                             )
        Plaintiff,                           )
 v.                                          )       Case No. CIV-20-109-D
                                             )
 JOE ALLBAUGH, et al.,                       )
                                             )
        Defendants.                          )
                                             )
                                             )

                                      ORDER

       Before the Court are two motions [Doc. Nos. 6,7] seeking the dismissal of

Plaintiff’s Complaint. In response, Plaintiff asks the Court for leave to amend his

pleading. See Response [Doc. No. 12]. Defendants oppose this request, arguing that

Plaintiff’s request is not adequately supported, and any amendment would be futile. See

Reply [Doc. No. 14].

       Federal Rule of Civil Procedure 15(a) provides that a party “may amend [its]

pleading once as a matter of course at any time before a responsive pleading is served.”

FED. R. CIV. P. 15(a). A motion to dismiss is not a typically a responsive pleading within

the meaning of Rule 15(a). See Brever v. Rockwell Int’ l Corp., 40 F.3d 1119, 1131

(10th Cir. 1994).

       Under the present circumstances, Defendants’ motions to dismiss are not

deemed responsive pleadings. See Cooper v. Shumway, 780 F.2d 27, 29 (10th Cir.

1985) (stating that a “motion to dismiss is treated like a responsive pleading when final

judgment is entered before plaintiff files an amended complaint”). Plaintiff, therefore,

                                                 1
          Case 5:20-cv-00109-D Document 15 Filed 06/02/20 Page 2 of 2



has a right to amend the complaint as a matter of course, and there is no need for the

Court to grant leave. Further, upon amendment, Defendants’ motions challenging the

sufficiency of Plaintiff’s original pleading are moot. See Davis v. TXO Prod. Corp.,

929 F.2d 1515, 1517 (10th Cir. 1991) (amended complaint “supersedes the original and

renders it of no legal effect”); see also May v. Segovia, 929 F.3d 1223, 1228 (10th Cir.

2019); Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1180 (10th Cir.

2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007).

       IT IS THEREFORE ORDERED that Plaintiff may file his amended complaint

within twenty-one (21) days from the date of this Order.

       IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss [Doc. Nos.

6, 7] are DENIED AS MOOT without prejudice to resubmission, as appropriate.

       IT IS SO ORDERED this 2nd day of June, 2020.




                                             2
